   1   Jonathan J. Lewis, Esq.(SBN: 221082)
       J. LEWIS & ASSOCIATES,APLC
   2   3985 University Avenue, Second Flood
       Riverside, OA 92501
   3   Telephone: 951.682.0488
       Facsimile: 951.682.0496
  4    Email: ionlewis@ilewislaw.com

   5   Attorneys for Plaintiff/ Creditor
       HOPE PARKER
  6

  7
                                  UNITED STATES BANKRUPTCY COURT
  8
                                  NORTHERN DISTRICT OF CALIFORNIA
  9
                                              SAN JOSE DIVISION
  10

  11
       In Re:                                                CHAPTER 7
  12                                                         CASEN0.21-50028-SLJ

  13   EVANDER FRANK KANE,                                   ADV. NO.:

 14
                               Debtor                        ADVERSARY COMPLAINT FOR
  15                                                         NONDISCHARGEABILITY OF DEBT
                                                             PURSUANT TO: 11 U.S.C. §523(a)(2);
  16                                                         AND 11 U.S.C. §§727(a)(2)-(a)(7)
       HOPE PARKER,an individual.
 17                                                          FEDERAL RULES OF BANKRUPTCY
                               Creditor / Plaintiff,         PROCEDURE § 7001 ET SEQ.
 18
       V.                                                    JURY TRIAL DEMANDED
 19

 20    EVANDER FRANK KANE an individual.

 21
                               Debtor / Defendant.
 22

 23
                TO THE HONORABLE STEPHEN L. JOHNSON UNITED STATES BANKRUPTCY
 24
       JUDGE:
 25
                COMES NOW,Plaintiff/ Creditor HOPE PARKER and alleges as follows:
 26
                                        JURISDICTION AND VENUE
 27
                1.    This Court has jurisdiction over the subject matter of this adversary proceeding
 28
       pursuant to 28 U.S.C. section 1334 and the reference order of the United States District Court for

Case: 21-50028       Doc# 90     Filed: 04/01/21       Entered:
                                                          1
                                                                04/01/21 17:46:07   Page 1 of 9
   1   the Northern District of California. Pursuant to 28 U.S.C. sectionI57, the U.S. Bankruptcy Court

   2   hasjurisdiction to hear and determine adversary proceedings brought pursuant to the Federal Rules
   3   and United State Code relevant herein, including FRBP 7001,11 U.S.C. section 523 and 11.U.S.C.

   4   727.

   5           2.     Venue in this Court is proper because this is the Court where the instant Bankruptcy

  6    Petition is pendin.(28 U.S.C. § 1409(a))

  7            3.     This adversaiy proceeding relates to the Chapter 7 case ofEvander Frank Kane,Case

   8   No. 21-50028-SLJ, now pending in the United States Bankruptcy Court for the Northern District of

  9    California. This matter is a core proceeding pursuant to 28 U.S.C. §157.

  10                                     GENERAL ALLEGATIONS

  11          3.      Plaintiff HOPE PARKER (hereinafter "Plaintiff) at all times mentioned or

  12   referenced herein was and is and individual, residing in the County of Los Angeles, California.

  13          4.      Defendant EVANDER FRANK KANE (hereinafter "Debtor") at times mentioned

  14   or referenced herein was and is and individual, residing in the County of Santa Clara, California.

  15          6.      Inearly 2016 through June 2018,Plaintiff Hope Parker("Plaintiff' or "Ms.Parker")

  16   and Defendant Evander Kane("Defendant" or"Mr. Kane")saw each other romantically. During the

  17   relationship, the parties engaged in sexual relations. Defendant was aware and advised by Ms.

 18    Parker that she was not using birth control as it upset her system. During each encounter,the parties

 19    rarely, if ever used contraception.

 20           7.      In early 2016, as a result of the relations with Defendant, Ms. Parker became

 21    pregnant. Defendant insisted that Ms.Parker terminate the pregnancy. Ms.Parker,feeling pressure

 22    from Defendant, tenninated the pregnancy.

 23           8.      In or about October 2017, Defendant Kane and Ms. Parker again had relations that

 24    resulted in pregnancy. It was confirmed via a blood test that Defendant was the father of Ms.

 25    Parker's unborn child. Defendant again pressured Ms.Parker to end the pregnancy through abortion.

 26    Ms. Parker at first refused, and told Defendant that she did not want to go through that process as

 27    it had caused her both physical and emotional distress. Defendant continued to put unrelenting

 28    pressure on Ms. Parker to abort, telling her it would ruin his life. The unrelenting pressure from


Case: 21-50028      Doc# 90     Filed: 04/01/21     Entered: 04/01/21 17:46:07         Page 2 of 9
   1   Defendant resulted in Ms. Parker acquiescing to another abortion.

   2          9.       As a result ofthe second abortion, Ms.Parker experienced physical and mental harm

   3   and suffering. Ms.Parker made Defendant aware ofthat harm and suffering, and told him that she

   4   would never have another abortion. Defendant,ofhis own volition, deposited $125,000.00 into Ms.

   5   Parker's account. Ms. Parker had never asked for any money.

  6           10.      On May 13, 2018, Ms. Parker and Defendant again had consensual sexual relations

  7    that resulted in pregnancy.

   8          11.      After learning she was pregnant for the third time, Ms. Parker informed Defendant

  9    of the pregnancy on or about May 31, 2018. During that same time frame, Ms. Parker also let

  10   Defendant know that she would not abort this pregnancy as she had done with the two prior

  11   pregnancies.

  12          12.      Regarding that third pregnancy, Defendant has made the following statements;

 13           * "1 was concerned about the impact Plaintiffs pregnancy would have on my career ...."

 14           * "I was ... deeply concerned about the impact an unwanted pregnancy would have on my

 15    personal relationships ...."

 16           * "I wanted Plaintiff to terminate the pregnancy shortly after she informed me she was

 17    pregnant...."

 18           * "Plaintiff stated that she did not want to have an abortion due to the medical risks."

 19           * "I knew that the sooner Plaintiff had the abortion ... the less likely Plaintiff would suffer

 20    complications ..., which 1 knew was a concern to Plaintiff."

 21           * "At this time, I was open to . . . giving her some amount of money to terminate the

 22    pregnancy"

 23           13.      Defendant,knowing that Ms.Parker would not abort this third pregnancy,offered one

 24    million dollars to Ms. Parker if Ms. Parker would terminate the pregnancy. Ms. Parker refused.

 25           14.      Defendant confirmed that he had offered Ms. Parker money to terminate the

 26    pregnancy in a declaration he signed under penalty of perjury. In that declaration he stated:

 27    "Subsequently, I informed Plaintiff that I would give her some amount of money to have an

 28    abortion."



Case: 21-50028        Doc# 90   Filed: 04/01/21     Entered: 04/01/21 17:46:07         Page 3 of 9
   1           15.    During the following days, Ms.Parker and Defendant had discussions regarding the

   2   pregnancy, both orally and through text messages.

   3           16.    Defendant sent text messages to Ms. Parker stating such things as: "this is a huge

  4    mistake[;]" "this will not be a good thing for anyone [;]" and "It's not going to work,it can't happen."

   5           17.    Ms. Parker responded to Defendant, letting Defendant know that she was not going

  6    to let him bully her into having an abortion as he had with the first two(2)pregnancies. In response,

  7    Defendant continued to send text messages, stating such things as: "it will be terrible [;]" "this will

  8    ruin everything my career I know [;]" and "I'm begging [] you please."

  9            18.    As Ms.Parker continued to refuse to terminate the pregnancy,Defendant sent further

 10    text messages,to wit: "This is going to be to [be] ugly [;]" "Come on!! This is stupid [;]" "Take the

  11   pills [;]" and "This will not be good."

 12            19.    When Defendant's repeated attempts to pressure Ms.Parker into having an abortion

 13    did not work.Defendant again decided to renew his financial offer to Ms.Parker:"But I have a(sic)

 14    idea how to make you feel more comfortable ...I will take care of you like I said last night, but also

 15    pay for any future issues to get pregnant [if] you have them." Ms.Parker, despite being worn down

 16    and scared from being bullied,told Defendant that the one million dollar offer he had made the night

 17    before was not enough.

 18           20.     Ms. Parker confirmed her pregnancy through a medical examination with her

 19    gynecologist. Defendant's response was to assure Ms.Parker that he would pay her in excess ofone

 20    million dollars if she would terminate the pregnancy.

 21           21.     On or about June 4, 2018, after further discussions, Defendant agreed to pay Ms.

 22    Parker between two million and three million dollars to terminate the pregnancy. Defendant stated

 23    in a declaration that he understood that Ms.Parker would terminate the pregnancy ifDefendant paid

 24    her a sum between two million and three million dollars. Defendant told Ms. Parker that he would

 25    pay her that sum. Defendant texted Ms. Parker, wherein he stated: "Hope ljust said I'm going to do

 26    everything I can! You know my situation I'm literally going to be broke after this. So you don't need

 27    to worry about me doing everything g (sic) on my end."

 28



Case: 21-50028       Doc# 90     Filed: 04/01/21      Entered: 04/01/21 17:46:07         Page 4 of 9
   1           22.      Unbeknownst to Ms. Parker was the fact that at the time Ms. Parker and Defendant

   2   reached an agreement for a sum between two million and three million dollars, Defendant had no

   3   intention ofpaying Ms.Parker anywhere near the agreed upon amount. Despite Defendant knowing
  4    he was never going to pay the agreed upon amount of two million and three million dollars, he

   5   continued to tell Ms. Parker that he would pay the agreed upon amount.

  6           23.       Even though Defendant never intended to pay the agreed upon amount, he

  7    communicated to Ms. Parker that there was an agreement for two million and three million dollars.

  8    Based on Defendant's representations that he and Ms.Parker had reached an agreement, Ms. Parker

  9    then began the process of terminating the pregnancy.

  10          24.       Ms. Parker received injections terminating the pregnancy. During that process,

  11   Defendant continued to assure Ms.Parker that he was obtaining the agree upon two million to three

  12   million dollars. He sent her such text messages as: "I'm going to do everything I can! You know

 13    my situation I'm literally going to be broke after this [;]" and "I'm working on it trust me! Just need

 14    some time. You'll be good." During that same time. Defendant requested than Ms. Parker provide

 15    him with proof that she was terminating the pregnancy, and she did so.

 16           25.       On June 13,2018, Ms. Parker sent Defendant a text message with pictures ofher lab

 17    results, showing Defendant that the termination process was completed. Whereas just days before

 18    Defendant had told Ms. Parker that he was working on getting the agreed upon sum. Defendant

 19    changed his tune as he knew the pregnancy was tenninated. Thus, when Ms. Parker requested that

 20    Defendant update her on the status of payment. Defendant,for the first time, told Ms.Parker that he

 21    was not going to pay her, stating: "I'll have my lawyer contact you I'm not dealing with this any

 22    further then."

 23           26.       As Defendant continued to refuse to honor the contract, Ms. Parker filed suit in Los

 24    Angeles Superior Court(Case Number: 18SMCV00095)),pleading causes of action for breach of

 25    contract,fraud,intentional infliction ofemotional distress,quantum meruit and promissory estoppel.

 26           27.       Defendant demurrered to the complaint, alleging that the agreement was not

 27    enforceable as it violated public policy. On or about June 6, 2019, Judge Elaine Mandel heard

 28    Defendant's demurrer. Judge Mandel, after reviewing the moving papers and opposition thereto,


Case: 21-50028       Doc# 90      Filed: 04/01/21    Entered: 04/01/21 17:46:07         Page 5 of 9
   1   overruled the demurrer. Judge Mandel set the matter for trial for July 2020. However,as the parties

   2   were still in the process ofconducting discovery and due to COVID-19,the trial date was taken off

   3   calendar. At the time that Defendant filed his bankruptcy petition, there was no trial date.

  4           28.     On January 9, 2021,Defendant filed his bankruptcy petition. As other parties have

   5   sent forth in their various motions. Defendant failed to disclose his future earnings. At the meeting

  6    of creditors, Defendant failed to explain where all of his earnings have gone.

  7                                     FIRST CLAIM FOR RELIEF

                           DEBT NON-DISCHARGEABILITY PURSUANT TO

  9                                           11 U.S.C S523(aU2t

  10          29.     Plaintiff incorporates paragraphs 1 through 28 as though fully set forth herein.

  11          30.     Pursuant to 11 U.S.C. section 523(a),"[a] discharge under section 727...ofthis title

  12   does not discharge an individual debtor from any debt.. (2)for money,property,services ...to the

  13   extent obtained by -(a)false pretenses, a false representation, or actual fraud ...."

  14          31.     As Defendant made his false representations /false promises to Ms.Parker while she

  15   was located within the State of California, California law governs the necessary elements for false

 16    representations. Per California law,"The elements of fraud that will give rise to a tort action for

 17    deceit are: "'(a) misrepresentation (false representation, concealment, or nondisclosure); (b)

  18   knowledge of falsity (or 'scienter'); (c) intent to defraud, i.e., to induce reliance; (d)justifiable

 19    reliance; and (e) resulting damage.'" {Engalla v. PermanenteMedical Group, Inc. 15 Cal.4th 951,

 20    974(1997); see also California Civil Jury Instruction 1900, et seq.)

 21           32.     Defendant represented to Ms.Parker that he would pay her an amount oftwo million
 22    to three million dollars ifshe terminated the pregnancy. That representation was false, as Defendant

 23    never did give Ms.Parker that sum or any sum. Defendant made further false representations to Ms.

 24    Parker that he was working on obtaining the amount oftwo million to three million dollars when he

 25    was not doing any such thing. Instead, Defendant was stringing her along by his misrepresentations

 26    until such time as he knew that the pregnancy was terminated.

 27           33.     Defendant told Ms. Parker and agreed with Ms. Parker that he would pay her an

 28    amount oftwo million to three million dollars with the intent to deceive Ms.Parker into terminating


Case: 21-50028      Doc# 90     Filed: 04/01/21     Entered: 04/01/21 17:46:07          Page 6 of 9
   1   the pregnancy. The fact that he subsequently stated that never agreed to pay Ms. Parker an amount
  2 oftwo million to three million dollars shows that he never intended to pay Ms.Parker that amount.

  3            34.     Additionally,Defendant's statement that he never agreed to pay Ms.Parker the agreed
  4    amount of two million to three million dollars demonstrates that at the time he made the

  5    representations to Ms. Parker that he would pay her the amount of two million to three million

  6    dollars, Defendant knew that he was never going to do so. Moreover, his subsequent conduct of

  7    continually stating that he was working on obtaining the agreed upon amount, but his failure to

  8    obtain that amount shows that he knowingly intended to never pay her. The fact that when he

  9    learned the pregnancy was terminated, he stopped communicating to Ms.Parker that he was working

  10   on obtaining the funds, but instead told her to speak to his lawyer also shows that he knew during

 11    all relevant times that he was never going to pay Ms.Parker the agreed upon amount oftwo million

 12    to three million dollars.

 13           35.     Ms.Parkerjustifiably relied on the promises and representations that Defendant was

 14    going to pay her an amount of two million to three million dollars. Defendant, who was a

 15    professional athlete that had earned more than thirty million dollars and had just signed a contract

 16    guaranteeing him future earnings of forty nine million dollars, had the wherewithal to pay that

 17    amount. Defendant had voluntarily wired $125,000.00 into Ms.Parker's account after she agree to

 18    terminate the second pregnancy. Defendant also told Ms.Parker that the pregnancy would "ruin his

 19    career," which at that time had a value of upwards of forty nine million dollars. Thus, to avoid

 20    millions in child support and the responsibilities of fatherhood, it made sense to Ms. Parker, as it

 21    would a reasonable person that Defendant was willing and able to pay an amount oftwo million to

 22    three million dollars to avoid those consequences.

 23           36.     Ms. Parker, based upon Defendant's false representation that Defendant would pay

 24    her an amount of two million to three million dollars, took all necessary actions to terminate the

 25    pregnancy, the proof of which she sent to Defendant. Thus, as a direct and proximate result of his

 26    false representations, Ms. Pai'ker terminated her pregnancy, resulting in damages.

 27           37.     Defendants fraudulent actions and each ofthem authorize this Court to determine that

 28    the debt owed to Plaintiff is not dischargeable pursuant to 11 U.S.C. section 523(a)(2), as well as


Case: 21-50028       Doc# 90       Filed: 04/01/21   Entered: 04/01/21 17:46:07       Page 7 of 9
   1   other provisions of the United States Code and applicable case law.

   2                                     SECOND CLAIM FOR RELIEF

   3                       DEBT NON-DISCHARGEABILITY PURSUANT TO

   4                                       IIU.S.C. SS727(alf2Ua)(7)

   5           38.    Plaintiff incorporates paragraphs 1 through 37 as though fully set forth herein.

  6            39.    At the time of filing this adverse action, multiple creditors, as well as both the U.S.

  7    Trustee and the Bankruptcy Trustee have extensions to file adverse proceedings to determine

   8   whether a debt is non-dischargeable until May 5,2021. However,as Plaintiffhas no such extension,

  9    she alleges in this adverse action that the her debt is also non-dischargeable pursuant to 11 U.S.C.

  10   section 727(a)(2) through (a)(7).

  11          40.     Defendant failed to disclose all of his earnings in his petition. Defendant failed to

  12   disclose where the near fifty million he had earned in 11 years he played professional hockey had

  13   gone. Defendant only claimed three significant assets(three homes), but also claimed that all three

  14   were encumbered with mortgages that nearly equated to the value ofeach property. Thus,Defendant

 15    alleged that despite earning nearly fifty million dollars and that after borrowing another sixteen

  16   million, that he had no assets.

  17          41.     Defendant failed to provide satisfactory answers at his meeting of creditors as to

 18    where all of that money (sixty six million) had gone. While gambling debts were alleged to have

  19   taken a portion ofthat amount. Defendant did not claim at his meeting of creditors or in his petition

 20    that he lost anywhere near that amount gambling. As Defendant failed to provide a satisfactory

 21    explanation as to his financial state, and as Plaintiffs deadline to file in April 5, 2021, Plaintiff

 22    incorporates into her adverse complaint a request that Defendant's debt to her be deemed non-

 23    dischargeable pursuant to 11 U.S.C.section 727(a)(2)through (a)(7). Those sub-sections allow this

 24    Court to determine that the debt owed to Plaintiffis not dischargeable. Defendant's actions offailing

 25    to provide full disclosure in his petition and at the subsequent meeting ofcreditors require Plaintiff

 26    to request that this Court dismiss the Petition and/or deny Defendant a discharge pursuant to 11

 27    U.S.C. section 727, as well as other provisions ofthe United States Code and applicable case law.

 28



Case: 21-50028       Doc# 90     Filed: 04/01/21     Entered: 04/01/21 17:46:07        Page 8 of 9
      1                                        PRAYER FOR RELIEF

      2             WHEREFORE,Plaintiff prays for judgment as follows:

      3             1.    A determination that the indebtedness owed to Plaintiff HOPE PARKER is non-

      4   dischargeable under 11 U.S.C. §§ 523(a)(2);

      5             2.    A determination that the indebtedness owed to Plaintiff HOPE PARKER is non-

      6   dischargeable under 11 U.S.C. §§ 727(a)(2) - (a)(7);

      7             3.    The dismissal with prejudice of Debtor's Petition under 11 U.S.C. §§ 727(a)(2)

          (a)(7);

      9             4.    The denial of Debtor's bankruptcy under 11 U.S.C. §§ 727(a)(2) - (a)(7);

  10                5.    For prejudgment interest;

 11                 6.    For attorney fees as may be allowed by law;

 12                 7.    For costs of suit; and

  1                 8.    For such other relief as the Court may deem just and proper.

 14

 1        Dated: April 1, 2021                          J. LEWIS ASSOCIATES,APLC

 16

 17

 18                                                     // Jonathan J. Lewis, Esq.
                                                           Attorney for Plaintiff
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28



Case: 21-50028           Doc# 90    Filed: 04/01/21    Entered: 04/01/21 17:46:07        Page 9 of 9
